J. Fred Jones, Justice, dissenting. I cannot agree with the majority opinion in this case. While we do try equity cases de novo, we do so on the record before us and unless the chancellor’s decree is clearly against the preponderance of the evidence, we should affirm the decree. It is my view that if there ever was a case in which the chancellor’s observation of the witnesses and their demeanor while testifying is worth anything to a just and proper decree, this is such case. Here the appellant, Lucille Mae Tuttle, after more than 40 years, and after the death of Henry Clay Thompson, as well as after the death of his only child born in lawful wedlock, sets out to prove that she is the child of Henry Clay Thompson who married her mother when the appellant was two and one-half years of age. The primary object of the effort is the undivided one-half interest in an 80 acre tract of land sold by John Thompson after the death of his father, Henry Clay Thompson. The chancellor went to unusual lengths and did a commendable job in trying this case and the transcript reveals a keen perception on the part of the chancellor of the problem involved. The chancellor has favored this court with a detailed and well-reasoned finding of facts upon which he based his decree, and I agree with the chancellor. The majority seem to lay great stress upon an affidavit signed by Henry Clay Thompson at a time when he used an extra magnifying glass with which to read a birth certificate filled out in a bold and legible hand; and after he had suffered a stroke and would cry when advised, apparently for the first time, that the appellant had used the name “Cook” all through her school years while she lived in the home with him. It is obvious that the language of the affidavit is not the language of Henry Clay Thompson but, as for that matter, the appellant does not contend that it is. The appellant had the affidavit prepared in Missouri after Henry Thompson had a stroke, and after she says she was told by John Thompson that she was his half sister. The appellant says that the reason she had the affidavit prepared by an attorney in Missouri, was that Mr. Thompson did not want anyone locally to know the facts until after his death. Nevertheless, she went with Mr. Thompson to the nearest notary public in Arkansas where the affidavit was signed. Aside from the affidavit and the appellant’s own testimony of what others had told her, the remaining testimony is hearsay and can be considered no more than evenly balanced and none of it lends a great deal of credence to the appellant’s own testimony. I reluctantly agree with the chancellor that there was evidence that Thompson did recognize the appellant as his child, but he only did so after more than 40. years and did so then very reluctantly as indicated by the remark the appellant says he made to his son John, upon being advised that the appellant had finally learned of their relationship. To me the appellant’s testimony is incredible as to what happened when she showed her birth certificate to Henry Thompson. She says that he asked her, apparently for the first time in 40 years, what name she went by in school, and when she told him “Lucille Cook,” he began to cry and said he never did know that. It is rather strange that Henry Thompson married the appellant’s mother when the appellant was less than three years of age; lived with and supported her in the home until she was grown and married, and never did know that she went by the name of Cook. Of course, it could be that Mr. Thompson had become senile and forgetful following his stroke, as such action would indicate, but the chancellor was in a much better position to evaluate the situation on this point from the testimony he heard, than we are from the record. If Mr. Thompson did recognize the appellant as his daughter and was not reluctant to do so, he was at least very. discreet in doing so, for according to appellant’s testimony he refused to even have the affidavit prepared in Arkansas for fear someone would find out before his death. I would be more impressed with the affidavit if it had simply said: “I hereby state on oath that I am the father of Lucille Mae Tuttle.” It seems incredible to me that Mr. Thompson would register surprise after a period of more than 40 years that his child’s birth certificate gave her the same name as her mother with the father’s name not indicated. Mrs. Koprek testified that soon after the appellant was born and before he married the appellant’s mother, he picked up the appellant and said: “Look at our baby.” If Mrs. Koprek is correct in her testimony, and appellant is correct also, Mr. Thompson underwent a tremendous change in attitude between the time he said “look at our baby,” and the time he- refused to have an affidavit prepared in Washington County, Arkansas, acknowledging that he was the father of that baby. The most I can gather from the testimony relative to the statements made by the appellant’s mother, is that she was at least in doubt as to the identity of the appellant’s father; whether it was Henry Clay Thompson, Bill Bohannon or Ben Cook. In any event, the appellant was satisfied with the name Cook, did not question the name Gibbs on her birth certificate and apparently never even suspected that Thompson was her father until she was more than 40 years of age and Henry Thompson had suffered a stroke. She made no claim as an heir to the real property of Henry Thompson, until after the extinguishment by death of a life tenancy reserved in a deed from John Thompson as the sole surviving heir of Henry Clay Thompson. Many men might probably say they are the father of a certain child when actually they are not, and many men might probably deny that they are the father of a certain child when actually they are, but as to proof of actual paternity, I would think the mother would perhaps be better informed than the putative father. I would affirm the decree. Fogleman, J., joins in this dissent.